Citation Nr: 1723689	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating from August 26, 2006 through September 13, 2010, and to a rating in excess of 20 percent thereafter, for scoliosis.

2.  Entitlement to an initial compensable rating for psoriasis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1995 to August 1999 and from May 2005 to August 2006, including service in Iraq and Kuwait.  He also had additional service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in April 2010.  The Board remanded the appeal for additional development in July 2010, May 2014, and December 2016.  

In December 2016, the Board remanded the issue of entitlement to higher evaluations for scoliosis to the Agency of Original Jurisdiction (AOJ) so that he could be afforded a new VA examination.  As there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the AOJ.   Stegall v. West, 11 Vet. App. 268 (1998).  VA will notify the Veteran if further action is required.

Regarding the claim for an increased initial rating for psoriasis, as noted in the prior remand, the claim is still subject to a stay imposed pursuant to VA's appeal of the United States Court of Appeals for Veterans Claims' (Court's) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  See Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Once a final decision is reached on appeal in Johnson, the adjudication of the claim will be resumed.


REMAND

Although the Board regrets the additional delay, additional development is necessary before the Veteran's increased rating claim for scoliosis will be ripe for adjudication.  Specifically, the January 2017 VA examination obtained pursuant to the December 2016 remand is not adequate pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, a new examination is necessary.  A retrospective opinion should also be secured.  Any outstanding VA and private treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include any updated records from Greenbrier Physicians Clinic and Dr. Patel.

3.  Then schedule the Veteran for a VA spine examination to determine the current nature and severity of his scoliosis.  All indicated tests and studies should be conducted, and all findings reported in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
The examiner must provide an opinion as to the full range of motion throughout the appeal period (since August 26, 2006) of the spine in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing.  If the examiner is provide this opinion, he or she should clearly explain why that is so.

4.  Prior to recertifying the matter to the Board, the AOJ should determine whether there has been substantial compliance with the remand directives, and take appropriate corrective action if necessary.  Then readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


